Citation Nr: 0931814	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954, from June 1957 to July 1961, and from October 
1961 to October 1968.  He died on September [redacted], 2005.  The 
appellant is his surviving spouse.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO). 

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in September 2005.

2.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.

2.  The Veteran was not a former prisoner of war (POW).

3.  The appellant has not alleged with specificity that there 
was clear and unmistakable error (CUE) in any VA decisions 
issued during the Veteran's lifetime; nor has she identified 
or submitted additional, previously unconsidered service 
department records that would provide a basis for reopening a 
previously decided claim.




CONCLUSION OF LAW

The criteria for an award of Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  The VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004); see also Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As will be discussed in further detail below, the 
appellant has not met the basic eligibility requirements for 
DIC under 38 U.S.C.A. § 1318.  Accordingly, the VCAA is 
inapplicable with respect to the appellant's claim under 
38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 1318, VA will pay DIC to the surviving 
spouse of a Veteran if the Veteran's death was not the result 
of his own willful misconduct and if at the time of death he 
was receiving, or entitled to receive, compensation for 
service-connected disability that was: (1) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) rated by VA as totally 
disabling continuously since release from active duty and for 
at least five 


years immediately preceding death; or (3) rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if he or she was a 
former POW who died after September 30, 1999.  See 38 C.F.R. 
§ 3.22(a).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the Veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for CUE committed by 
VA in a decision on a claim filed during the his or her 
lifetime; or (2) additional evidence submitted to VA before 
or after the Veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during his or her 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) for the relevant period 
specified; or (3) at the time of death, the Veteran had a 
service-connected disability that was continuously rated 
totally disabling by VA for the period specified, but was not 
receiving compensation because: (a) VA was paying the 
compensation to the Veteran's dependents; (b) VA was 
withholding the compensation under authority of 38 U.S.C.A. 
§ 5314 to offset an indebtedness of the Veteran; (c) the 
Veteran had not waived retired or retirement pay in order to 
receive compensation; (d) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (e) VA was 
withholding payments because the Veteran's whereabouts were 
unknown, but he or she was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (f) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 38 
U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The evidence of 
record shows that the Veteran was rated totally disabled from 
August 1998 until his death in September 2005; a continuous 
period of less than 10 years.  A July 1999 rating decision 
reflected that the Veteran was service-connected for the 
following conditions: headaches and dizziness, residuals 
post-traumatic encephalopathy secondary to shell fragment 
wound, rated 10 percent disabling from May 1, 1969 through 
August 11, 1998, and 50 percent since August 12, 1998; skull 
defect residuals, shell fragment wound, rated 30 percent 
since May 1, 1969; varicose veins of the right leg, rated 0 
percent from May 1, 1969 through August 11, 1998, and 20 
percent since August 12, 1998; post-operative right inguinal 
hernia, rated 10 percent since May 1, 1969; defective hearing 
of the left ear, rated 0 percent since May 1, 1969; healed 
fracture of the left carpal navicular bone, rated 0 percent 
since May 1, 1969; and bursitis of the right shoulder, rated 
0 percent since May 1, 1969.  The Veteran's combined 
disability rating was 40 percent from May 1, 1969 through 
August 11, 1998, and 80 percent since August 12, 1998.  The 
July 1999 rating decision also reflected that the Veteran had 
been granted a total disability rating based upon individual 
unemployability due to service-connected conditions (TDIU) 
since August 12, 1998. 

The record does not show, and the appellant does not allege, 
that the Veteran was a former POW or that he was continuously 
rated as totally disabled since his release from active duty 
in October 1968.  Nor has she identified or submitted 
additional, previously unconsidered service department 
records that would provide a basis for reopening a previously 
decided claim.  

Moreover, the appellant has not alleged with specificity that 
there was CUE in any VA decisions that were issued during the 
Veteran's lifetime that would have entitled him to a total 
rating at any time prior to 1998.  See Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) (finding that any claim of CUE 
must be pled with specificity).  In a September 2005 
statement in support of her claim, the appellant 


contended that the Veteran had been rated at 100 percent for 
10 years at the time of his death.  In a September 2007 
statement in support of her claim, the appellant contended 
only that, "I know [the Veteran] used to get 100 [percent] 
disability."  Therefore, the appellant has not established a 
valid claim of CUE.  As the appellant has not met the basic 
eligibility requirements for entitlement to DIC under 38 
U.S.C.A. § 1318, her claim must be denied.  See Sabonis, 6 
Vet. App. at 430 (finding that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


REMAND

As discussed in the decision above, VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
context of a claim for DIC benefits, such notice must include 
(1) a statement of the disorders, if any, for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disorder; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In the present case, the RO sent to the appellant a November 
2005 letter providing her with some, but not all, of the 
required notice.  Id.  Specifically, the letter 


informed the appellant that in support of her claim for DIC, 
evidence was needed showing that the Veteran died in service, 
or medical evidence was needed showing that his service-
connected conditions caused or contributed to his death.  The 
letter also directed the appellant to provide medical 
evidence that would show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began during service.  

However, the November 2005 letter did not include a statement 
of the disorders for which the Veteran was service-connected 
at the time of his death.  A July 1999 rating decision noted 
that the Veteran was service-connected for headaches and 
dizziness, residuals of post-traumatic encephalopathy, 
secondary to shell fragment wound; skull defect residuals, 
shell fragment wound; varicose veins of the right leg; post-
operative right inguinal hernia; defective hearing of the 
left ear; healed fracture of the left carpal navicular bone; 
and bursitis of the right shoulder.  

In a December 2005 statement in support of her claim, the 
appellant noted that the Veteran was service-connected for 
aortic valvitis, headaches and dizziness, residuals of post-
traumatic encephalopathy, secondary to a shell fragment 
wound.  However, the record does not reflect that the 
appellant had actual knowledge of all of the Veteran's 
service-connected conditions listed above.  Therefore, a 
remand is required in order to provide the appellant with 
proper and complete notice.  Id. 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2008).  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related.  Id.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared 


in producing death, but rather it must be shown that there 
was a causal connection.  Id.

The Veteran died in September 2005, and the cause of death 
listed on the Medical Certificate of Death was adenocarcinoma 
of the colon.  The appellant has claimed that the cause of 
the Veteran's death was related to his active military 
service.  Specifically, in a December 2005 statement in 
support of her claim, the appellant contended that the 
Veteran's cancer was directly related to his inservice 
exposure to Agent Orange.  In an April 2006 notice of 
disagreement, the appellant contended that in addition to 
colon cancer, the Veteran also had lung cancer.  

A VA internal printout of a Social Security Administration 
(SSA) inquiry conducted by the RO in January 2006 indicated 
that the Veteran was in receipt of SSA monthly benefits as of 
December 1994.  However, the SSA records are not associated 
with the claims file.  The duty to assist extends to 
obtaining SSA records where they are relevant to the issue 
under consideration.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Here, the appellant has claimed that the 
Veteran had lung cancer in addition to colon cancer.  While 
the Veteran's service treatment records, VA treatment 
records, and private treatment records were negative for any 
complaints, diagnoses, or treatments for lung cancer, there 
exists the possibility that the SSA records may indicate a 
diagnosis of lung cancer, which is a presumptive condition 
due to herbicide exposure under 38 C.F.R. § 3.309(e) (2008).  
Therefore, a remand is required in order to obtain the 
Veteran's SSA records, as they may be relevant to the issue 
under consideration. 

Accordingly, the case is remanded for the following actions:

1.  The RO must send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 


§ 3.159(b).  See also Hupp, 21 Vet. App. 
at 352.  The letter must include (1) a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
Veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service-connected.

2.  The RO must attempt to procure copies 
of all SSA records.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant.  
After the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the appellant until she receives 
further notice; however, she 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


